NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted April 17, 2007
                              Decided April 18, 2007

                                      Before

                  Hon. FRANK H. EASTERBROOK, Chief Judge

                  Hon. WILLIAM J. BAUER, Circuit Judge

                  Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 06-3406

UNITED STATES OF AMERICA,                   Appeal from the United States District
    Plaintiff-Appellee,                     Court for the Western District of
                                            Wisconsin.
      v.
                                            No. 06 CR 120
AMY J. KRUEGER,
     Defendant-Appellant.                   John C. Shabaz,
                                               Judge.

                                    ORDER

       Amy J. Krueger pleaded guilty to misuse of a social security number and was
sentenced to 18 months’ imprisonment followed by three years of supervised
release. Krueger filed a notice of appeal, but her appointed counsel now seeks to
withdraw under Anders v. California, 386 U.S. 738 (1967), because she is unable to
discern a nonfrivolous issue to pursue. Counsel’s supporting brief is facially
adequate, and Krueger has not responded to our invitation under Circuit Rule 51(b)
to comment on counsel’s submission. We therefore limit our review to the potential
issues identified in counsel’s brief. See United States v. Schuh, 289 F.3d 968, 974
(7th Cir. 2002).
No. 06-3406                                                                      Page 2

       Krueger pleaded guilty to using a co-worker’s social security number to open
a credit card account and making two purchases with the card for $64, see 42 U.S.C.
§ 408(a)(7)(B). Her presentence investigation report placed her base offense level at
12, see U.S.S.G. §§ 2B1.1(a)(2), 2B1.1(b)(10)(C)(I), and recommended a two-level
reduction for acceptance of responsibility, see § 3E1.1(a). A total offense level of 10,
combined with criminal history category IV, yielded a recommended sentencing
range of 15 to 21 months’ imprisonment. Krueger did not object to any information
set out in the PSR, but she did request that the court sentence her to probation
instead of prison, primarily because of her family responsibilities and a bout with
ovarian cancer that was in remission.

      At sentencing, the court noted that Krueger had a “serious” criminal history,
including prior thefts dating back to 1992, when she was 20 years old. The court
observed that previous lenient sentences had not deterred her from further crime,
and therefore not “even a most merciful judge” would find probation to be an
adequate sentence. The court emphasized that the crimes “continue[],” the “beat
goes on,” and “there has been no deterrence.” What was exceptional in the eyes of
the court was not Krueger’s family or health issues, but her numerous discharges
from past jobs for inappropriate and sometimes criminal behavior.

       Counsel first considers whether Krueger could argue that the factual basis
offered in support of her guilty plea was inadequate, see Fed. R. Crim. P. 11(b)(3).1
According to counsel, Krueger now maintains that she did not use her co-worker’s
social security number to open a credit card account but instead received a credit
card with his name in the mail, stole it, and began using it. Because she did not
apply for the credit card, counsel continues, she did not commit the particular
offense she pleaded guilty to.

       This issue is properly considered because, in accordance with United States v.
Knox, 287 F.3d 667, 671 (7th Cir. 2002), counsel has verified that Krueger now
wishes to withdraw her plea. Any such challenge would be reviewed for plain error
because Krueger did not move to withdraw her plea in the district court. See
United States v. Vonn, 535 U.S. 55, 59 (2002); United States v. Villarreal-Tamayo,
467 F.3d 630, 632 (7th Cir. 2006). We agree that such a challenge would be
frivolous. The court determined that there was a factual basis for the plea; in other


      1
         Counsel appears to suggest that Krueger’s trial counsel was responsible for
advising her to plead guilty to a crime that she had not committed. However, any
potential claim for ineffective assistance of counsel would be better suited for
collateral review where the record can be further developed. See Massaro v. United
States, 538 U.S. 500, 504 (2003); United States v. Rezin, 322 F.3d 443, 445 (7th Cir.
2003).
No. 06-3406                                                                       Page 3

words, the court found that the “facts support the charge.” United States v.
Christian, 342 F.3d 744, 748 (7th Cir. 2003). At the plea colloquy, Krueger did not
dispute any of the evidence that the government proposed to present at a trial,
including an admission by Krueger to a police officer that she applied for the credit
card. Krueger agreed that she, with the intent to deceive, misrepresented that a
certain social security number belonged to her, and that she “made the application”
for and obtained a credit card account at a bank in Wisconsin using her co-worker’s
social security number. These representations are presumed truthful, see United
States v. Loutos, 383 F.3d 615, 619 (7th Cir. 2004), and she has not rebutted the
presumption.

       Counsel also considers whether Krueger could argue that her sentence was
unreasonable. However, because the term falls within the properly calculated
guidelines range, it is presumed reasonable, see United States v. Gama-Gonzalez,
469 F.3d 1109, 1111 (7th Cir. 2006); United States v. Mykytiuk, 415 F.3d 606, 608
(7th Cir. 2005), and counsel says she cannot find any basis to rebut this
presumption. Although the Supreme Court recently granted a writ of certiorari to
consider whether affording a presumption of reasonableness to a sentence within
the guidelines range is consistent with United States v. Booker, 543 U.S. 220 (2005),
see United States v. Rita, No. 05-4674, 2006 WL 1144508 (4th Cir. May 1, 2006),
cert. granted, 127 S. Ct. 551 (U.S. Nov. 3, 2006), even without the presumption any
challenge to the 18-month term imposed in this case would be frivolous. The
district court considered the relevant factors under 18 U.S.C. § 3553(a), such as the
need for adequate deterrence, as well as Krueger’s own history and characteristics,
including her troubled work record, her criminal past, and her family life. The
district court need not discuss each of the § 3553(a) factors in checklist fashion; it is
enough to calculate the range accurately and explain why a particular defendant
deserves his or her sentence, as the court did here. See United States v. Dean, 414
F.3d 725, 729 (7th Cir. 2005). We thus agree with counsel that it would be frivolous
for Krueger to argue that her sentence is unreasonable.

      Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.